United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3242
                                    ___________

D'Elegance Sutherlin,               *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Frank W. Wood; Dennis L. Benson;    *
Linda Harder,                       *    [UNPUBLISHED]
                                    *
            Appellees.              *
                               ___________

                          Submitted: June 30, 1997
                              Filed: July 28, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


      D'Elegance Sutherlin, a Minnesota inmate, appeals from the district court's1 order
granting defendants' motion for summary judgment in this 42 U.S.C. § 1983 action.
Having carefully reviewed the record and the parties' submissions, we conclude that




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendation of the Honorable Jonathan G.
Lebedoff, United States Magistrate Judge for the District of Minnesota.
summary judgment was proper and that an extended discussion is not necessary.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.


            Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-